       Case 4:19-cv-03087 Document 1 Filed on 08/17/19 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 AHMED MOHAMMED
   Plaintiff,

 vs.
                                                             CIVIL ACTION NO. 4:19-cv-03087
 ALLSTATE VEHICLE AND PROPERTY
 INSURANCE COMPANY AND TIMOTHY
 PAUL MCCLURE, JANIE RENEE WILLIAMS
 AND JESSICA LEIGH HALL KROMM
   Defendant.

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 Defendant, Allstate Vehicle and Property

Insurance Company gives notice and hereby removes this action from the County Court of Harris

County, Texas, to the United States District Court for the Southern District of Texas, Houston

Division, and in support thereof would show unto the Court the following:

                                       I. BACKGROUND

       1.      On July 10, 2019 Plaintiff, filed Plaintiff’s Original Petition (hereinafter “Petition”)

in Harris County, Texas, under Cause No. 2019-46877; Ahmed Mohammad v. Allstate Vehicle and

Property Insurance Company, Timothy Paul McClure, Janie Renee Williams and Jessica Leigh

Hall Kromm; in the 234th District Court. (the “State Court Action”).

       2.      Plaintiff’s claims relate to real property located at 7011 McClellan, Sugar Land

Texas, 77479 and a homeowner’s insurance policy issued by Defendant Allstate. Plaintiff’s

petition asserts claims against Allstate for breach of contract, violations of the Texas Insurance

Code, Prompt Payment violations, and Breach of the Duty of Good Faith and Fair Dealing.

Plaintiff claims Defendants McClure, Williams and Kromm actions constituted unfair settlement

practices.

                                                                                                     1
      Case 4:19-cv-03087 Document 1 Filed on 08/17/19 in TXSD Page 2 of 7



       3.      Defendant Allstate timely files this notice of removal within the 30-day timeframe

dictated by 28 U.S.C. §1446(b)(2)(B). Defendant Williams is the only other defendant who has

been served and consents to this removal. See, §1446(b)(2)(C).

                            II. PROCEDURAL REQUIREMENTS

       4.      Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division, because the State Court Action is pending within this district and

division. See 28 U.S.C. §1441(a); Also see 28 USC §124(b)(2).

       5.      Pursuant to LR 81, attached hereto as Exhibit A is an Index of Matters. Pursuant

to 28 U.S.C. §1446(a), attached hereto as Exhibit B and C and incorporated by reference is a true

and correct copy of the docket sheet and all documents filed of record with the Court in the State

Court Action including all process, pleadings, and orders served.

       6.      Simultaneously with the filing of this Notice of Removal, Defendant is filing notice

of the removal in the State Court Action pursuant to 28 U.S.C. §1446(a), which is attached hereto

as Exhibit D, and will provide written notice of the filing of this Notice of Removal to all parties

as required by 28 U.S.C. §1446(a).

       7.      Included in this filing are Defendants Disclosure Statement and Certificate of

Interested Parties pursuant to Rule 7.1 of the Federal Rules of Civil Procedure (Exhibit E) and

List of All Counsel of Record (Exhibit F).

                                  III. BASIS FOR REMOVAL

       8.      Removal is proper in this case due to complete diversity. This Court has diversity

jurisdiction under 28 U.S.C. §§1332(a). Where there is complete diversity among parties and the

amount in controversy exceeds $75,000.00, an action may be removed to federal court.




                                                                                                  2
       Case 4:19-cv-03087 Document 1 Filed on 08/17/19 in TXSD Page 3 of 7



A.      Diversity

        9.      Plaintiff is, and was at the time the lawsuit was filed, a natural person and a citizen

of the State of Texas. See Plaintiff’s Original Petition.

        10.     Defendant, Allstate Vehicle and Property Insurance Company is a Delaware

Corporation with its principal place of business in Illinois.

        11.     Defendant McClure is a citizen of Georgia. Defendant Kromm is a citizen of

Illinois. Defendant Williams is a citizen of South Carolina.

B.      Improper Joinder

        12.     Aside from diversity, Defendants McClure, Kromm and Williams (“Adjustor

Defendants”) were improperly joined. The doctrine of improper joinder ensures that the presence

of an improperly joined, non-diverse defendant does not defeat federal removal jurisdiction

premised on diversity. See Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009). The

removing party bears the burden of demonstrating improper joinder. See id. (citing Griggs v. State

Farm Lloyds, 181 F.3d 694, 699 (5th Cir.1999)). The Fifth Circuit explained that a removing party

can establish improper joinder by demonstrating either: “(1) actual fraud in the pleading of

jurisdictional facts, or (2) the inability of the plaintiff to establish a cause of action against the non-

diverse party in state court.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir.2004)

(en banc). Under the second way, the test for improper joinder is whether the defendant has

demonstrated that “there is no reasonable basis for the district court to predict that the plaintiff

might be able to recover against an in-state defendant.” Id. at 573. The Fifth Circuit’s en banc

decision in Smallwood unequivocally adopted this phrasing as the test for fraudulent joinder. Id.

(“To reduce possible confusion, we adopt this phrasing of the required proof and reject all others,

whether the other appear to describe the same standard or not”).



                                                                                                         3
      Case 4:19-cv-03087 Document 1 Filed on 08/17/19 in TXSD Page 4 of 7



       13.     Plaintiff has pled that Adjuster Defendants engaged in unfair settlement practices

under Tex. Ins. Code §541.060. The majority of Texas federal courts that have addressed § 541.060

unfair settlement practices allegations against an adjuster have found that the section only applies

to insurers, and that it does not apply to adjusters. See, Educ. Credit Union v. Great Northern Ins.

Co., 2018 U.S. Dist. LEXIS 36407 (S.D. Tex., Feb. 16, 2018) (mag.opinion adopted by) Educ.

Credit Union v. Great Northern Ins. Co., 2018 U.S. Dist. LEXIS 35856 (S.D.Tex March 5, 2018);

Ministerio Int’l Lirios Del Valle v. State Farm Lloyds, 3:16-CV-1212-D, 2016 WL 5791550, at *3

(N.D. Tex. Oct. 4, 2016); see, Meritt Buffalo Events Ctr., LLC v. Cent. Mut. Ins. Co., 3:15–CV–

3741–D, 2016 WL 931217, at *4 (N.D.Tex. Mar. 11, 2016) (“Massey and Cagle are both adjusters,

and “[a]n adjuster ‘cannot be held liable under this section because, as an adjuster, he does not

have settlement authority on behalf of the insurer.’”); see, e.g., Doss v. Warranty Underwriters

Ins. Co., 04–11–00776–CV, 2012 WL 5874316, at *2 (Tex.App.–San Antonio Nov. 21, 2012, no

pet.) (noting that provisions such as § 541.060(a)(2)(A) apply “only to the insurer-insured

relationship”). Chapter 542 only applies to insurers. See Richardson E. Baptist Church v.

Philadelphia Indem. Ins. Co., 05–14–01491–CV, 2016 WL 1242480, at *10 (Tex.App.–Dallas

Mar. 30, 2016, no. pet. h.); see, e.g., Mainali Corp. v. Covington Specialty Ins. Co., 3:15–CV–

1087–D, 2015 WL 5098047, at *8 (N.D.Tex. Aug. 31, 2015) (“Chapter 542 only applies to

specifically listed ‘insurers,’ and Summers, an adjuster, is not an insurer.”). Further, to the extent

pled, Texas law does not recognize a cause of action for negligent claims handling. Higginbotham

v. State Farm Mut. Auto. Ins. Co., 103 F.3d 456, 460 (5th Cir. 1997).

       14.     The claims against the Adjustor Defendants should be ignored for purposes of

citizenship.




                                                                                                    4
      Case 4:19-cv-03087 Document 1 Filed on 08/17/19 in TXSD Page 5 of 7



C.     Amount in Controversy

       15.     In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98- CV-1288-G,

1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy

in plaintiff’s case against their insurance company for breach of contract, fraud, negligence, gross

negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive

Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F.

Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of

punitive damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch.,

844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after

considering the nature of the claims, the types of damages sought and the presumed net worth of

the defendant in a claim brought by the insureds against their insurance company for actual and

punitive damages arising from a claim they made for roof damages).

       16.     The Court may also consider correspondence between the Parties, including

responses to disclosure and pre-suit settlement demands to determine the amount in controversy.

St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1254 (5th Cir. 1998) (examining the

plaintiffs' pre-complaint demand letters to determine whether a claim for declaratory relief

satisfied the requisite amount in controversy); Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994)

(considering letter from plaintiff's counsel to defendants wherein the stated amount in controversy

exceeded the jurisdictional amount); see also King v. Ameriprise Fin. Servs., Inc., No. C-09-112,

2009 WL 1767641 at *4 (S.D. Tex. 2009) (calling a pre-suit settlement letter relevant evidence of

the amount in controversy if it reflects a reasonable estimate of the plaintiff’s claim).



                                                                                                   5
       Case 4:19-cv-03087 Document 1 Filed on 08/17/19 in TXSD Page 6 of 7



       17.     The amount in controversy in this case exceeds $75,000.00. Plaintiff’s petition

clearly shows that they seek more than $200,000.00. The suit arises out of the processing of

Plaintiff’s insurance claim under a home insurance policy issued by the Defendant, Allstate.

Plaintiff’s petition asserts causes of action for breach of contract, violations of the Texas Insurance

Code, violations of the Texas Deceptive Trade Practices Act, and Breach of the Duty of Good

Faith and Fair Dealing. Plaintiffs seek costs to repair Plaintiff’s property, attorney’s fees, trebled

damages pursuant to the Texas insurance code, and exemplary damages. Plaintiff sent a pre-suit

demand for $53,325.55 in property damages alone. Trebeling that amount alone, amounts to more

than $150,000.00. That does not take into account Plaintiff’s request for other bad faith damages

and attorneys fees. Further, prior to removal, Defendant’s counsel reached out to Plaintiff’s

counsel and they were expressly offered the opportunity to stipulate that damages would be less

than $75,000.00. Plaintiff’s Counsel refused to stipulate.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants remove the State Court Action

from Fort Bend County Court, to the United States District Court for the Southern District of

Texas, Houston Division, so that this Court may assume jurisdiction over the cause as provided by

law.




                                                                                                     6
      Case 4:19-cv-03087 Document 1 Filed on 08/17/19 in TXSD Page 7 of 7



                                                      Respectfully submitted,

                                                      SUSAN L. FLORENCE & ASSOCIATES




                                                      MICHAEL MAUS
                                                      TBN: 24008803
                                                      811 Louisiana, Suite 2400
                                                      Houston, TX 77002
                                                      Michael.maus@allstate.com
                                                      (713) 336-2842
                                                      (877) 684-4165 (fax)
                                                      ATTORNEY FOR DEFENDANTS

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served upon

Plaintiffs’ counsel as required by the rules of civil procedure.

BRANT J. STOGNER
ANGELINA WIKE
Abraham, Watkins, Nichols,
Sorrels, Agosto & Aziz
800 Commerce Street
Houston, Texas 77002
Telephone: 713-222-7211
Fax: 713-225-0827
ATTORNEYS FOR PLAINTIFF




                                                      MICHAEL MAUS




                                                                                        7
